Citation Nr: 0515186	
Decision Date: 06/06/05    Archive Date: 06/15/05	

DOCKET NO.  04-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the May 26, 1959, rating decision to grant a 
single evaluation for chronic brain syndrome and anxiety 
reaction was clear and unmistakable error (CUE).   

2.  Whether the May 6, 1964, rating decision reducing the 
evaluation of psychoneurosis, anxiety reaction, mild, to 
noncompensably disabling was CUE.   

3.  Whether the April 28, 1992, decision to disallow the 
request to reopen the claim for service connection for an eye 
disorder was CUE.   

4.  Whether the April 28, 1992, rating decision confirming a 
noncompensable evaluation for anxiety reaction was CUE.   

5.  Whether or not failing to address the issue of the 
evaluation of the veteran's right ankle condition in the 
April 28, 1992, rating action was CUE.   

6.  Whether the July 28, 1994, rating decision assigning a 
10 percent evaluation for psychoneurosis, anxiety reaction, 
was CUE.   

7.  Whether the July 28, 1994, rating decision assigning a 
10 percent evaluation for right ankle limitation of motion 
was CUE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from June 1946 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
May 26, 1959, rating decision, were before the adjudicator at 
the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the May 1959 
rating decision were correctly applied in assigning a single 
10 percent evaluation for psychoneurotic disorder, anxiety 
reaction, moderate; the May 1959 rating decision did not 
contain factual or legal errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.  

2.  The correct facts, as they were known at the time of the 
May 6, 1964, rating decision, were before the adjudicator at 
the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the May 1964 
rating decision were correctly applied in reducing the 
evaluation of psychoneurosis, anxiety reaction, mild, to 
noncompensably disabling; the May 1964 rating decision did 
not contain factual or legal errors of such magnitude, 
individually or cumulatively, that a different outcome would 
have to have been reached in their absence.  

3.  The correct facts, as they were known at the time of the 
April 28, 1992, rating decision, were before the adjudicator 
at the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the April 1992 
rating decision were correctly applied to disallow the 
request to reopen the claim for service connection for an eye 
disorder; the April 1992 rating decision did not contain 
factual or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.  

4.  The correct facts, as they were known at the time of the 
April 28, 1992, rating decision, were before the adjudicator 
at the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the April 1982 
rating decision were correctly applied in denying entitlement 
to a compensable evaluation for anxiety reaction; the 
April 1992 rating decision did not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence.  

5.  The correct facts, as they were known at the time of the 
April 28, 1992, rating decision, were before the adjudicator 
at the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the April 1992 
rating decision were correctly applied in not addressing the 
issue of the evaluation assigned for the veteran's service-
connected right ankle disorder; the April 1992 rating 
decision did not contain factual or legal errors of such 
magnitude, individually or cumulatively, that a different 
outcome would have to have been reached in their absence.  

6.  The correct facts, as they were known at the time of the 
July 28, 1994, rating decision, were before the adjudicator 
at the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the July 1994 
rating decision were correctly applied in assigning a 
10 percent evaluation for psychoneurosis, anxiety reaction; 
the July 1994 rating decision did not contain factual or 
legal errors of such magnitude, individually or cumulatively, 
that a different outcome would have to have been reached in 
their absence.  

7.  The correct facts, as they were known at the time of the 
July 28, 1994, rating decision, were before the adjudicator 
at the time of the rating decision, and the statutory and 
regulatory provisions extant at the time of the July 1994 
rating decision were correctly applied in assigning a 
10 percent evaluation for right ankle limitation of motion; 
the July 1994 rating decision did not contain factual or 
legal errors of such magnitude, individually or cumulatively, 
that a different outcome would have to have been reached in 
their absence.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the May 26, 
1959, rating decision granting a single evaluation for 
chronic brain syndrome and anxiety reaction.  38 C.F.R. 
§ 3.105 (2004).  

2.  Clear and unmistakable error is not shown in the May 6, 
1964, rating decision reducing the evaluation of 
psychoneurosis, anxiety reaction, mild, to noncompensably 
disabling.  38 C.F.R. § 3.105 (2004).  

3.  Clear and unmistakable error is not shown in the 
April 28, 1992, rating decision denying the request to reopen 
the claim for service connection for an eye disorder.  
38 C.F.R. § 3.105 (2004).  

4.  Clear and unmistakable error is not shown in the 
April 28, 1992, rating decision confirming a noncompensable 
evaluation for anxiety reaction.  38 C.F.R. § 3.105 (2004).  

5.  Clear and unmistakable error is not shown in the 
April 28, 1992, rating decision in not addressing the issue 
of the evaluation of the veteran's service-connected right 
ankle disorder.  38 C.F.R. § 3.105 (2004).  

6.  Clear and unmistakable error is not shown in the July 28, 
1994, rating decision assigning a 10 percent evaluation for 
psychoneurosis, anxiety reaction.  38 C.F.R. § 3.105 (2004).  

7.  Clear and unmistakable error is not shown in the July 28, 
1994, rating decision assigning a 10 percent evaluation for 
right ankle limitation of motion.  38 C.F.R. § 3.105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§ 3.105 (2004).  See 38 C.F.R. § 3.104(a) (2004).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-prong test for determining when 
there was clear and unmistakable error committed in a prior 
decision.  The test is as follows:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  The Court 
stated:

...CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error....  If a 
claimant appellant wishes to reasonably raise CUE 
there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error...that, if true, would be CUE on its 
face, persuasive reasons must be given as to why 
the result would have been manifestly different 
but for the alleged error.  It must be remembered 
that there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44.  

Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

May 26, 1959, Rating Action

It is alleged that the May 26, 1959, rating action that 
granted service connection for psychoneurotic disorder, 
anxiety reaction, moderate, was CUE because it failed to 
provide the veteran service connection for his diagnosed 
chronic brain syndrome separate and distinct from his anxiety 
reaction.  It is asserted that this was clearly an error of 
judgment and application of the law.  

Initially, the Board observes that the allegation that 
failing to grant service connection for chronic brain 
syndrome as a separate disability was an error of law is a 
broad-brush allegation because it does not specify what law 
was not followed.  

The evidence of record at the time of the May 1959 rating 
decision included the veteran's service medical records and 
the report of a March 1959 VA psychiatric examination.  The 
March 1959 VA psychiatric examination report reflects a 
single diagnosis of chronic brain syndrome, associated with 
psychoneurotic disorder, anxiety reaction, chronic, moderate.  
Under 38 C.F.R. §§ 3.77, 3.123, in effect at the time of the 
May 1959 rating decision, the Board can find no governing 
authority that would have mandated that service connection be 
separately established for the veteran's chronic brain 
syndrome and anxiety reaction in light of the March 1959 VA 
psychiatric examination report which reflects a single 
diagnosis that includes chronic brain syndrome, associated 
with psychoneurotic disorder, anxiety reaction, chronic, 
moderate.  

The Board therefore concludes that the May 1959 RO decision 
granting service connection for psychoneurotic disorder, 
anxiety reaction, moderate, was reasonable based upon the 
record and governing laws and regulations, as they existed in 
May 1959.  Therefore, the veteran's request to revise the 
May 1959 rating decision based on CUE is denied.  

May 6, 1964, Rating Decision

It is asserted that the May 1964 rating decision that reduced 
the evaluation for the veteran's psychoneurosis, anxiety 
reaction, from 10 percent to noncompensably disabling was CUE 
because the examination, upon which the reduction was based, 
was vague and inadequate and the evidence supported a 
10 percent evaluation.  The assertion that the exam was 
inadequate is essentially an assertion that VA breached its 
duty to assist.  This cannot form a basis for a claim of 
clear and unmistakable error.  See Caffrey at 382.  The 
assertion that the evidence supported 10 percent is 
essentially an assertion that the evidence was improperly 
weighed and evaluated.  This can never give rise to the 
definition of clear and unmistakable error.  See Fugo at 44.  

It is also asserted that the reduction was only based on a 
single examination.  

Under 38 C.F.R. § 3.344, in effect at the time of the 
May 1964 rating decision, examinations that were less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement such as psychoneurotic reaction, would not be 
reduced on any one examination, except in those instances 
where all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Although material improvement in the mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  

Under Diagnostic Code 9400, in effect at the time of the 
May 1964 rating decision, a noncompensable evaluation would 
be assigned where there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
evaluation would be assigned where symptoms were less than 
the criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of moderate 
social and industrial impairment.  A 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  

A review of the report of an April 1964 VA psychiatric 
examination, upon which the May 1964 rating decision was 
based, does not reflect on its face that it is any less full 
and complete than the March 1959 VA psychiatric examination 
upon which the 10 percent evaluation was awarded.  There is 
no evidence of record that would indicate that the veteran's 
service-connected psychoneurosis had not improved on a 
sustained basis.  Therefore, the Board concludes that the 
RO's determination to reduce the evaluation of the veteran's 
psychoneurosis, anxiety reaction, to noncompensably 
disabling, was reasonable based upon the record, as it 
existed in May 1964.  Accordingly, the request to revise the 
May 1964 rating decision based on CUE is denied.  

Reopened Eye Disorder

It is asserted that the April 28, 1992, decision to disallow 
the request to reopen the claim for service connection for an 
eye disorder was CUE because 38 U.S.C.A. § 336, cited in 
1959, had been repealed during a 1991 revision and 
renumbering of Title 38.  

The Board's review reflects that § 336 was repealed on 
June 30, 1972, by Public Law 92-328, Title I, Section 108(c).  
In any event, there is no assertion that the RO's 
determination in the April 1992 rating decision to deny 
reopening of the claim of service connection for an eye 
disorder, which was previously denied in the 1959 rating 
decision, did not follow governing laws and regulations in 
effect at the time of the April 1992 determination.  There is 
no assertion that the facts as they were known at that time 
were not before the adjudicator or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Thus, the RO's determination to deny reopening of 
the claim of service connection for an eye disorder was 
reasonable based upon the record, as it existed in 
April 1992.  Therefore, the request to revise the April 28, 
1992, rating decision denying the request to reopen the claim 
of service connection for an eye disorder based on CUE is 
denied.  

April 28, 1992, Zero Percent for Anxiety Reaction

It is asserted that the April 28, 1992, rating decision 
confirming a noncompensable evaluation for anxiety reaction 
was CUE because the examination was less than complete and 
inadequate and because the evidence supported a 10 percent 
evaluation.  

The assertion that the examination was less than complete and 
inadequate is essentially an assertion that VA breached its 
duty to assist and cannot form a basis for a claim of CUE.  
See Caffrey at 382.  The assertion that the evidence 
supported a 10 percent evaluation is essentially an assertion 
that VA improperly weighed and evaluated the evidence and 
cannot be CUE.  See Fugo at 44.  Therefore, the RO's 
determination that a noncompensable evaluation for anxiety 
reaction should be continued was reasonable based upon the 
record, as it existed in April 1992.  The veteran's request 
to revise the April 28, 1992, rating decision continuing a 
noncompensable evaluation for anxiety reaction based on CUE 
is denied.  

April 28, 1992, Right Ankle Disorder

It is asserted that the April 28, 1992, rating decision's 
failure to address the issue of an increased evaluation for 
the veteran's service-connected right ankle disorder was CUE.  
It is alleged that a February 1992 claim was for an increased 
rating for the veteran's ankle as well as his psychiatric 
disability.  

Governing regulation in effect at the time of the April 1992 
rating decision provided that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.  

A statement received from the veteran in February 1992 states 
"I was on 10 percent service-connected disability from an 
accident...."  The veteran indicates that his compensation was 
reduced in 1962 and believed that his condition had worsened 
and that he should be receiving compensation.  

This was the claim upon which the April 1992 rating decision 
was based.  There is nothing in the February 1992 statement 
from the veteran that identifies him seeking any increased 
rating for his ankle.  All of his references, with respect to 
an increased rating, relate to his psychoneurotic disability.  
Thus, the RO's failure to adjudicate a claim for an increased 
rating was reasonable based upon the record, as it existed in 
April 1992.  The veteran's request to revise the April 28, 
1992, rating decision that did not evaluate his service-
connected ankle disability based on CUE is denied.  

July 28, 1994, Rating Decision Psychoneurosis

It is asserted that the July 28, 1994, rating decision 
assigning a 10 percent evaluation for psychoneurosis, anxiety 
reaction, was CUE because there should have been separate 
evaluations for head injury and psychiatric disability 
because the evidence showed headaches and anxiety reaction.  
It is also asserted that the evidence supports an evaluation 
greater than 10 percent.  

With respect to the assertion that the evidence supports an 
evaluation greater than 10 percent, this is essentially an 
assertion that the RO improperly weighed and evaluated the 
evidence and can never constitute CUE.  See Fugo at 44.  

With respect to the assignment of separate evaluations, the 
report of a July 1994 VA psychiatric examination does not 
reflect that the veteran complained of or was diagnosed with 
headaches.  The report of a July 1994 VA neurology 
examination reflects that the veteran reported that he 
occasionally still got headaches every few days and treated 
them with analgesics symptomatically.  He reported no recent 
difficulties with this.  He had had a significant increase in 
headaches following a stroke in early April, but this had 
since abated.  The impression included history of some post-
traumatic headaches, remaining stable at the time of 
examination.  

At the time of the July 1994 RO decision Diagnostic 
Code 8100, of 38 C.F.R. Part 4, provided that a 10 percent 
evaluation would be assigned for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  With less frequent 
attacks a noncompensable evaluation would be assigned.  

With consideration of the evidence indicating that the 
veteran did not report any headaches resulting in 
characteristic prostrating attacks and that he had no recent 
difficulties with his headaches, the Board concludes that the 
RO's determination to grant a 10 percent evaluation for his 
residuals of head injury with psychoneurosis, anxiety 
reaction, and headaches, without assigning a separate 
compensable evaluation for headaches was reasonable based 
upon the record as it existed in July 1994.  Therefore, the 
request to revise the July 1994 rating decision with respect 
to the evaluation assigned for the veteran's residuals of 
head injury with psychoneurosis, anxiety reaction, and 
headaches based on CUE is denied.  

July 28, 1994, Right Ankle

It is asserted that the July 28, 1994, rating decision 
assigning a 10 percent evaluation for right ankle limitation 
of motion was based on CUE because the evidence supported a 
finding that the veteran's symptoms more closely approximated 
marked limitation of motion of the right ankle.  The 
assertion that the evidence supported a higher evaluation is 
in substance an assertion that the RO improperly weighed and 
evaluated the evidence and can never arise to the stringent 
definition of CUE.  See Fugo at 44.  

Since the only assertion that there was CUE in the July 1994 
rating decision, assigning a 10 percent evaluation for right 
ankle limitation of motion, is based upon how the evidence is 
weighed, this cannot constitute CUE.  Therefore, the RO's 
determination that a 10 percent evaluation was warranted for 
limitation of motion of the right ankle was reasonable based 
upon the record, as it existed in July 1994.  The request to 
revise the July 1994 rating decision assigning a 10 percent 
evaluation for right ankle limitation of motion based on CUE 
is denied.  

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156 (a), 3.159, 3.326 (a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 CFR § 3.159 
(b) (c) (2004).

The Court has held that the VCAA is inapplicable to claims of 
CUE in either an RO decision or a Board decision. See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA 
inapplicable to claim that RO decision contained CUE); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc) (holding that CUE motion is not claim for benefits and 
thatVCAA definition of claimant cannot encompass person 
seeking revision of final decision based on CUE).

Nonetheless, the Board notes that the RO sent the veteran a 
letter in April 2003 that told him what evidence had been 
received, what evidence VA was responsible to obtain, what 
evidence the claimant was responsible to submit, and what was 
needed for a valid CUE claim.  


ORDER

Clear and unmistakable error having not been committed in the 
May 26, 1959, rating decision granting a single evaluation 
for chronic brain syndrome and anxiety reaction, the appeal 
with respect to this issue is denied.  

Clear and unmistakable error having not been committed in the 
May 6, 1964, rating decision reducing the evaluation of 
psychoneurosis, anxiety reaction, from 10 percent to zero 
percent disabling, the appeal with respect to this issue is 
denied.  

Clear and unmistakable error having not been committed in the 
April 28, 1992, rating decision disallowing the request to 
reopen the claim of service connection for an eye disorder, 
the appeal with respect to this issue is denied.  

Clear and unmistakable error having not been committed in the 
April 28, 1992, rating decision confirming a noncompensable 
evaluation for anxiety reaction, the appeal with respect to 
this issue is denied.  

Clear and unmistakable error having not been committed in the 
April 28, 1992, rating decision for not addressing the issue 
of the evaluation of the veteran's right ankle disorder, the 
appeal with respect to this issue is denied.  

Clear and unmistakable error having not been committed in the 
July 28, 1994, rating decision assigning a 10 percent 
evaluation for residuals of head injury with psychoneurosis, 
anxiety reaction, and headaches, the appeal with respect to 
this issue is denied.  

Clear and unmistakable error having not been committed in the 
July 28, 1994, rating decision assigning a 10 percent 
evaluation for right ankle disorder, the appeal with respect 
to this issue is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


